Citation Nr: 1601748	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  11-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) from December 30, 2009 to September 28, 2015.

2.  Entitlement to a rating in excess of 50 percent for PTSD from September 29, 2015.

3.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969 and from August 1970 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The October 2010 rating decision granted entitlement to PTSD with an initial 10 percent rating assigned from December 30, 2009, the date of the claim.  In an October 2015 rating decision, the RO granted an increased rating of 50 percent for PTSD, effective September 29, 2015.  As this rating is not the highest rating available for PTSD, the staged ratings remain on appeal before the Board. 

The Veteran and his spouse appeared and testified at a personal hearing in July 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), has not been raised in connection with the increased rating claim on appeal.  The Board has considered the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009); to date, the Veteran has indicated that his PTSD caused him to take a pay cut, but has not indicated that the effects of his PTSD/service-connected disabilities contributed to marginal employment or unemployability.  Therefore, a claim for entitlement to a TDIU rating will not be considered as part of the claim for an increased rating for PTSD at this time.

These claims were previously before the Board in September 2014.  At that time the Board granted entitlement to service connection for tinnitus, and remanded the remaining issues, now currently on appeal, for additional development including obtaining additional treatment records and providing additional VA examinations.  These steps have been completed, and the claims have been returned to the Board.

The issues of entitlement to service connection for diabetes mellitus and a skin disorder of the lower extremities have been raised by the record in during the July 2014 hearing, and were previously referred in the September 2014 remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue(s) of entitlement to service connection for bilateral lower extremity peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, his PTSD manifested in symptoms such as sleep disturbance, nightmares, anxiety, isolation, irritability, hypervigilance, and guilt, resulting in occupational and social impairment with reduced reliability and productivity during the entire period on appeal; however, symptoms consistent with occupational and social impairment with deficiencies in most areas or total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  For the period prior to September 29, 2015, the criteria for a rating of 50 percent, for PTSD, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period from September 29, 2015, the criteria for a rating in excess of 50 percent, for PTSD, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between an appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that all notification and development action needed to arrive at a decision as to the claims have been accomplished through January and September 2010 notice letters.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  He was also informed about the general criteria for how VA assigns disability ratings and effective dates.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  The evidence includes VA treatment records, and statements from the Veteran.  He was afforded August 2010 and September 2015 psychiatric evaluations.  The VA medical opinions are based upon review of the claims folder and clinical examination by appropriately qualified healthcare professionals.  As discussed in detail below, the Board is providing an increased PTSD rating for one staged period on appeal. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the July 2014 hearing, the undersigned identified the issues on appeal.  The Veteran provided testimony as to all treatment received for these disabilities.  The Veteran's representative requested additional VA examinations, and the Veteran testified regarding his ongoing PTSD symptoms and their social and occupational impact, with the help of his representative, wife, and the VLJ. The duties imposed by Bryant were thereby met.

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Laws and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran seeks an increased rating for his service-connected PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126. 

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130. 

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

 A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran was afforded a VA examination in August 2010 during which a VA examiner confirmed his diagnosis of PTSD using DSM-IV and assigned a GAF score.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  DSM-IV. 

Factual Background and Analysis

In December 2009, the Veteran filed a claim of entitlement to service connection for PTSD, and provided a statement of his in-service stressors.  

VA treatment records from July 2005 noted that the Veteran suffered combat trauma during service in Vietnam.  "Following his discharge from service" he drank heavily, which he reported helped him deal with the memories he had of his service.  He reported he stopped drinking in 1986, and then began experiencing nightmares, flashbacks, intrusive thoughts, avoidance of things that reminded him of his service, and hypervigilance.  In the 1980s he would pin his wife down during nightmares, but he stated that he had not done anything like that in "the last year and a half."  He stated that his symptoms had increased in the prior three months, which he associated with increased work stress.  He reported he kept a gun next to his bed and a gun in his car, because he "is a cautious guy."  He also stated he had difficulty staying asleep, and would only sleep about five hours a day.  He stated he lost interest in thing he used to enjoy such as fishing and horseback riding.  He denied a history of suicidal thoughts or self-harm.  He had a history of fighting when he was drinking, but that he had "mellowed out" since he stopped.  On mental status evaluation he was well-groomed and cooperative.  He easily engaged in conversation.  His speech was normal, and his mood was depressed with a restricted affect.  His insight and judgment were good.  He was assessed with PTSD and major depressive disorder under the DSM-IV, and assigned a GAF of 55.  

In August 2010, the Veteran was afforded a VA examination in conjunction with his claim.  He described nightmares if he sleeps during the daytime, and nightmares up to twice a month.  The examiner noted moderate middle insomnia unless he states up past midnight.  He slept four to five hours a night.  He had mild flashbacks in the past, but had none in the past three months.  He had a mild to moderate depressed mood at times, with guilt and negative ruminations since Vietnam.  He had mild intrusive memories occurring at least once a month.  He denied losing any time from work due to his PTSD symptoms.  He reported his service in Long Bien, Vietnam between October 1968 and October 1969.  He was noted to have had some discipline for drug smuggling and breaking the seal on a restricted area during this service.  In 1970, the Veteran was charged with driving while intoxicated and fighting with the police.  He was given the option to reenlist or to go to prison and he chose to reenlist.  For leisure the Veteran noted he participated in church activities, fishing, hunting, riding 4-wheelers, and previously riding horses.  He reported back problems with surgery in 1973.  On mental status evaluation, the Veteran did not have any impairment of thought processes or communication.  He did not have delusions or hallucinations.  He did not demonstrate or relay any inappropriate behavior or homicidal/suicidal thoughts.  He was able to maintain personal hygiene and other basic activities of daily living.  In fact, the Veteran helped to care for his wife.  He was oriented to person, place and time and he had no memory loss or impairment.  He did not have any obsessive or ritualistic behavior that interfered with his routine activities and he denied panic attacks.  He endorsed depression and guilt, with a mild interference with his social activities, but none with his employment.  He reported moderate anxiety when in the woods or when he heard a helicopter.  He also had moderate sleep impairment, although it did not interfere with his daytime activities at the time of the examination.  The Veteran was diagnosed with PTSD and provided a GAF of 65.  The examiner noted the Veteran's life became more stable after 1980s when he found religious resources and stopped alcohol use.  The examiner found the Veteran's symptoms were overall mild, and he had decreased work efficiency and inability to perform occupational tasks only during periods of significant stress; specifically, the examiner noted the Veteran's "current[] symptoms much more mild than previously reported."

In an October 2010 rating decision, the Veteran was granted entitlement to service connection for PTSD, with an initial 10 percent rating.  The Veteran provided a notice of disagreement, and simply stated that his PTSD symptoms were "more severe" than contemplated by the 10 percent rating.  

In February 2011, the Veteran sought a private psychiatric evaluation.  He described ongoing psychiatric problems for the prior 20 years, and his diagnosis of PTSD three months prior.  The Board notes the earliest record in the claims file diagnosing PTSD is from 2005.  The Veteran described PTSD symptoms of: increased arousal, difficulties falling and staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response.  The private evaluator noted, that "a worksheet for assessment of 50 percent disability is attached."  The examiner found that the Veteran had recurrent and intrusive distressing recollections of combat events, distressing dreams of the events, a feeling as though the events were recurring, intense psychological distress at exposure to internal or external cues related to the stressors, persistent avoidance of stimuli associated with his stressors, avoidance of crowds, and feelings of detachment and estrangement from others.  On mental status evaluation, the Veteran was notably anxious in conversation and behavior.  He was cooperative but distracted.  He had some avoidance of eye contact, and some anxiety driven movements.  He had normal speech, but a restricted range of affect, "anxious with dysthymic tones."  His attention and concentration were impaired but functional.  His memory was good.  He denied ongoing suicidal or homicidal ideation.  His insight and judgment were fair.  He was assessed with PTSD and assigned a GAF of 55.  The attached worksheet noted the Veteran had flattened affect, circumstantial, circumlocutory or stereotyped speech-"possibly related to hearing loss," panic attacks more than once per week, and disturbances of motivation and mood-with temper outburst-previously failed one attempt at treatment with anti-depressant medications due to intolerable side effects.  The private physician found that the Veteran's symptoms were commensurate with the VA disability rating of 50 percent.  

In July 2014, the Veteran and his wife testified before the undersigned regarding his PTSD increased rating claim.  He reported having "lots of stress."  He worked at a public school in maintenance, but had to step down due to the children and distractions at the school.  He then began work outside the school building, as parking lot security, which included a pay cut.  He stated he does not like loud noises and had only 3 to 4 hours of sleep at night.  He was "ok going to church, but [he] does not like to sit with his back towards others."  He reported an increase in his PTSD symptoms since his 2010 examination.  He related that his symptoms increased due to his granddaughter's rape in their rural driveway.  His aggravated PTSD symptoms include that he now patrols his property, and stays awake through the night.  He was "on guard all the time."  He also stated he can get so agitated in places, like Walmart, that he has to leave.  He considers these to be panic attacks.  He denied suicidal thoughts, but felt that the incident with his granddaughter brought all his PTSD symptoms back to the surface.  He stated that he worked in maintenance for 16 years and "suddenly [he] can't do it anymore and [he's] had to take a pay cut."  He is now able to work by himself, which is good, but he struggles to "deal with anything anymore."  He reported he had to switch to parking lot security four years prior.  He stated he did not socialize outside of his family.

In September 2015, the Veteran was afforded a second VA PTSD examination, which followed the DSM-V, and the examiner assessed the Veteran with moderate to severe PTSD, depressive disorder, unspecified neurocognitive disorder.  The examiner found the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He had worked in maintenance at a school district for 16 years.  For 10 years he worked inside doing repairs, but for the past six years he has worked as a guard checking cars into the parking lot due to "declining health."  He was considering retiring after 2015.  He lived on 30 acres in the country.  In 2014, his step daughter was raped at the bottom of his 1/4 mile driveway, after which his PTSD symptoms worsened (specifically, increased nightmares about killing a Vietcong).  He installed an electronic gate and a camera on his driveway.  His younger brother recently died of brain cancer.  He reported seeing his sisters every couple of weeks, and keeping in touch with a cousin who is also a Vietnam veteran.  He went to church, but sits where he can see everyone.  He has difficulty sleeping and his "tired all the time."  He endorsed symptoms of depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, impairment of memory, flattened affect, difficulty understanding complex commands, disturbances of motivation and mood, and difficulty in establishing and maintaining relationships.  He reported only getting four hours of sleep at night.  He noted his wife has multiple sclerosis, and he has to "wait on her a lot."  He stated he is unable to do many of the things he enjoyed in the past, to include hunting, fishing and riding horses.  He stated that he raises vegetables and some animals on his farm, but that "nothing is pleasurable" and he likes being alone.  

The medical and lay evidence of record shows that the Veteran's PTSD symptoms were of a moderate to moderately-severe severity during the period on appeal.  Notably, the Veteran's 2005 VA treatment for PTSD included complaints of nightmares, sleep disturbance, hypervigilance, easy startle response, intrusive thoughts, depression, and some anxiety.  His GAF score of 55, provided under the now outdated DSM-IV, indicated his symptoms were of a moderate severity.  Although he reported nearly identical symptoms during his 2010 VA examination, the examiner noted that his symptoms were mild and did not require medication.  The Board notes that the Veteran was prescribed medication in 2005, but that he discontinued it due to adverse reactions.  Additionally, the 2011 private provider found that the Veteran's PTSD symptoms included panic attacks more than once a week, nightmares, anxiety, depression, temper outburst, intrusive thoughts, avoidance of crowds and stimuli associated with his service, and an easy startle response/hypervigilance.  In 2014, the Veteran reported his symptoms had worsened, or been brought back to the "surface" following the rape and assault on his granddaughter.  The 2015 VA examiner noted that the Veteran had moderate to severe PTSD, but that his symptoms manifested in only occasional decrease in work efficiency.  The Veteran recounted similar symptoms, such as sleep disturbance, nightmares, hypervigilance, isolation, loss of interest in hobbies, easy startle response, anxiety, depression, and avoidance behavior.  Additionally, he related that he had guilt related to his granddaughter's assault and that he would patrol his property, installed cameras, and installed a security gate on the driveway.  Although all of these are likely normal reactions, the Veteran's report of increased PTSD symptoms in relation to the assault also appears to be accurate and credible.  

The 2015 VA examination and the Veteran's 2014 hearing testimony presented increased PTSD symptoms; the Board finds that his prior symptoms were of a moderate severity.  He had symptoms such as depressed mood, anxiety, suspiciousness, panic attacks and chronic sleep impairment as contemplated by the 30 percent rating.  However, he was also noted by the 2011 private physician to have symptoms such as panic attacks more than once a week, disturbances of motivation and mood, and to have some impairment of immediate memory, as contemplated by the 50 percent rating.  As such, the Board finds that, giving the Veteran the benefit of the doubt, a higher rating of 50 percent is warranted prior to September 29, 2015.  This finding provides a 50 percent rating for the entire time on appeal.  

However, the Board further finds that a rating in excess of 50 percent is not warranted at anytime during the course of the appeal.  The evidence does not establish that the Veteran's PTSD manifests in symptoms such as suicidal ideation, obsessional rituals (the Veteran has denied obsessional rituals), abnormal speech (illogical, obscure, or irrelevant), near-continuous panic or depression affecting the ability to function independently (the Veteran is able to function independently and to help to care for his wife), impaired impulse control (his descriptions of fighting while intoxicated are from the 1980s), spatial disorientation, neglect of personal hygiene (records have showed good hygiene and grooming), or an inability to establish and maintain effective relationships (the Veteran maintains a relationship with his wife, children, grandchildren, and a cousin, as well as ties to a church).  

The 2011 private physician both noted that the Veteran's speech was normal and that it was circumlocutory, circumstantial or stereotyped.  Additionally, he noted that the associated abnormal speech may have been related to hearing loss.  As the remainder of the record does not include any notation of an unusual speech patter, and the private physician contradicts himself in the report, the Board does not find that the Veteran has abnormal speech associated with his PTSD.  Regarding his discussion of suicide, the Veteran indicated in August 2015 5hat he had a suicidal or self-harm thought in response to processing the guilt regarding his granddaughter's rape.  He also reported he stopped his psychiatric medications in roughly 2009 because they made him "suicidal."  However, when discussing his mental state with the VA provider, he denied suicidal thoughts or ideation.  He appeared to indicate that he had either suicidal thoughts or self-harm thoughts immediately following his granddaughter's assault (the VA record does not contain a date for this incident), but that he was able to process his guilt associated with the assault and he no longer had suicidal or self-harm thoughts.  He was considered to be a low suicide risk by the August 2015 provider.  Although suicidal ideation is considered in the rating criteria for a 70 percent rating, the Veteran's PTSD symptoms more closely approximate a 50 percent rating during the entire period on appeal, as detailed above.  Indeed, as noted above, prior to September 29, 2015, his symptoms were between the criteria for a 30 percent and a 50 percent rating.

Accordingly, the Board concludes that the Veteran's PTSD has been 50 percent disabling throughout the appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD for the entire rating period on appeal, to include depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.


ORDER

Entitlement to an initial rating of 50 percent from December 30, 2009 to September 29, 2015, for PTSD, is granted.

Entitlement to a rating in excess of 50 percent from September 29, 2015, for PTSD, is denied.


REMAND

In September 2014, the Board remanded the Veteran's claim of entitlement to service connection for bilateral lower extremity peripheral neuropathy for a VA examination.  The Board noted the Veteran's contention that he developed peripheral neuropathy as a result of exposure to herbicides in service (conceded as the Veteran service in Vietnam from 1968 to 1969), and the notations in the record that the Veteran was "borderline diabetic."  The Board also noted a February 2011 private physician's indication that the Veteran's "bilateral distal neuropathies" were likely related to his diabetes mellitus.  Additional diagnoses in the record included idiopathic peripheral neuropathy and sensorimotor peripheral neuropathy.  The Board additionally referred a claim of entitlement to service connection for diabetes mellitus, which has not yet been addressed by the RO, and is once again referred in this decision and remand.

In September 2015, the Veteran was afforded a VA peripheral nerves examination.  The examiner addressed the Veteran's upper and lower extremities because the Veteran's record included nerve testing of his upper extremities.  The examiner noted that the Veteran did not complain of peripheral neuropathy symptoms during his first period of service, where he was exposed to herbicides, or during his second period of service, which occurred a year later.  The examiner found that as there were no complaints of peripheral neuropathy symptoms within this time-frame that the Veteran did not have early onset peripheral neuropathy.  The examiner cited the "Veterans and Agent Orange Update 2012" to note that there is sufficient evidence to suggest an association between early-onset neuropathy and exposure to herbicides, but that there is not sufficient evidence to support an association between late-onset or chronic neuropathy and herbicide exposure.  The Board notes that the Veteran has stated his symptoms began in the 1970s, but that he was a heavy drinker at the time and he did not seek treatment.  Additionally, the examiner provided detailed explanations as to why the Veteran's peripheral neuropathy was not due to his hypoglycemia (as he did not meet the criteria for diabetes mellitus) and that his carpal tunnel syndrome of the upper extremities was due to nerve compression and not related to his exposure to herbicides.  Essentially, the examiner noted that the Veteran's peripheral neuropathy did not meet the presumptive requirements due to herbicide exposure as he did not have acute or subacute (early-onset) peripheral neuropathy, that his peripheral neuropathy was not secondary to diabetes mellitus, and that his carpal tunnel syndrome (not on appeal) was not related to his herbicide exposure.  Although the examiner provided detailed responses for these opinions, the Board finds that an addendum opinion specifically addressing direct service connection is still needed.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the September 2015 VA examiner, if available for an addendum opinion.  After a review of the virtual record, the examiner should address the following:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's bilateral peripheral neuropathy is due to his active service, to include exposure to herbicides?  The examiner should note and consider the significance, if any, of the Veteran's statement that his lower extremity tingling began in "the 1970s."

The examiner should address whether nerve testing of the lower extremities (on appeal) is needed, and, if so, the Veteran should be scheduled for such testing. 

All opinions must include an explanation/rationale.

2.  Thereafter, the RO should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


